3


FIRST AMENDMENT


TO FIRST AMENDED AND RESTATED


REVOLVING CREDIT AGREEMENT

        THIS First Amendment to First Amended and Restated Revolving Credit
Agreement by and among RED RIVER ENERGY, L.L.C., an Oklahoma limited liability
company (“Energy”), and RED RIVER FIELD SERVICES, L.L.C., an Oklahoma limited
liability company (“Services”) (Energy and Services being collectively referred
to herein as the “Borrowers”) and BANK OF OKLAHOMA, NATIONAL ASSOCIATION (the
“Bank”) is entered into effective as of the ____ day of February, 2000.

W I T N E S S E T H:

        WHEREAS, pursuant to that certain First Amended and Restated Revolving
Credit Agreement dated as of March 30, 1999 (the “Existing Credit Agreement”)
the Bank extended to the Borrowers on a joint and several basis a Commitment for
a $25,000,000 Revolving Credit Loan upon the terms and conditions therein set
forth and under which Revolving Credit Loan advances would be extended from time
to time to Borrowers by the Bank, subject to certain Collateral Borrowing Base
and other limitations and conditions;

        WHEREAS, Borrowers have requested the Bank to increase the existing
Collateral Borrowing Base from $7,700,000 to $9,200,000 effective as of the date
hereof, to modify certain of the financial covenants of the Existing Credit
Agreement retroactively effective as of January 1, 1999, and to include Red
River Energy, Inc., an Oklahoma corporation, and the parent of Energy (the
“First Tier Parent”), as an additional guarantor of all of the Indebtedness of
the Borrowers pursuant to the Commitment and, subject to certain terms and
conditions hereinafter set forth, to consent to the merger of the First Tier
Parent with a wholly owned subsidiary of Beta Oil and Gas, Inc. (the “Additional
Guarantor”) and concurrent with such merger, the change of the First Tier
Parent’s name to Beta Operating Company; and

        WHEREAS, subject to the terms, provisions and conditions hereinafter set
forth the Bank is willing to so modify and amend the Existing Credit Agreement.

        NOW, THEREFORE, for good and valuable consideration, the Borrowers and
the Bank hereby agree as follows:

        1. The Revolving Credit Loans as evidenced by Note described and defined
in the Existing Credit Agreement shall continue to be guaranteed (but only to
the extent currently guaranteed) by the Guarantors described and defined therein
and by the First Tier Parent. The Collateral Borrowing Base shall be increased
effective as of the date hereof to the maximum principal amount of $9,200,000.

        2. The term “Guaranties” in Section 1.26 of the Existing Credit
Agreement shall be amended to include Exhibit H-7 annexed hereto. The term
“Guarantors” in Section 1.27 of the Existing Credit Agreement shall be amended
to include the First Tier Parent.

        3. Section 6.19 of the Existing Credit Agreement is hereby amended and
modified to also limit distributions and dividends by the First Tier Parent to
the Additional Guarantor to such amounts as may be approved in writing from time
to time by the Bank, as well as such other limitations therein set forth
concerning the Borrowers.

        4. Section 6.20 of the Existing Credit Agreement is amended to delete
the amount “$500,000” and insert in lieu thereof the amount “$1,000,000,”
effective as of January 1, 1999.

        5. Section 6.23 of the Existing Credit Agreement is amended to delete
the amount “$100,000” and insert in lieu thereof the amount “$200,000,”
effective as of January 1, 1999.

        6. The consent of the Bank to the merger of the First Tier Parent with a
wholly subsidiary of the Additional Guarantor and the resulting change of the
corporate name of the First Tier Parent to Beta Operating Company is conditional
upon (i) the Additional Guarantor’s execution and delivery to the Bank of its
absolute and unconditional guarantee of the Indebtedness under the Existing
Credit Agreement concurrently therewith in form and substance acceptable to the
Bank; and (ii) delivery to the Bank of the Additional Guarantor’s corporate
certificate (with certificate or articles of incorporation and bylaws annexed
thereto), resolutions and good standing certificates as reasonably deemed
appropriate by the Bank.

. 7. The remaining terms, provisions and conditions set forth in the Existing
Credit Agreement shall remain in full force and effect. The Borrowers restate,
confirm and ratify the warranties, covenants and representations set forth
therein and further represents to the Bank that, except as and to the extent
expressly waived in writing by the Bank, no default or Event of Default exists
under the Existing Credit Agreement as of the date hereof. The Borrowers further
confirm, grant and regrant and repledge to the Bank a continuing and continuous
first and prior security interest in and pledge of the items and types of
Collateral more particularly described in Article IV of the Existing Credit
Agreement and in the Mortgage and the Security Instruments described and defined
therein.

        8. The Borrowers shall execute and deliver or cause to be executed and
delivered to the Bank such other and further documents and instruments,
including amendments or supplements to or restatements of certain of the Loan
Documents as may be deemed appropriate by the Bank or the Bank’s legal counsel.
The Borrowers agree to pay the Bank’s legal fees incurred in connection with the
negotiation, preparation and closing of this First Amendment.


[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

        IN WITNESS WHEREOF, this First Amendment is executed and delivered to
the Bank in Tulsa, Oklahoma, by the undersigned duly authorized officer and
manager of each of the Borrowers, which such officer has full power and
authority to do so for, on behalf and in the name of each of the Borrowers by
virtue of all necessary corporate action of the Board of Directors of each of
the Borrowers.

RED RIVER ENERGY, L.L.C., an Oklahoma limited liability company By
----------------------------------------------------------- Robert E. Davis,
Jr., Executive Vice President, Chief Financial Officer and Manager "Energy" RED
RIVER FIELD SERVICES, L.L.C., an Oklahoma limited liability company By
------------------------------------------ Robert E. Davis, Jr., Executive Vice
President, Chief Financial Officer and Manager "Services" (collectively the
"Borrowers") BANK OF OKLAHOMA, NATIONAL ASSOCIATION By
----------------------------------------------------- Kevin A. Humphrey, Vice
President 698867 "Bank"


RATIFICATION BY GUARANTORS

        The undersigned Guarantors hereby ratify and confirm the continuing
effectiveness and enforceability of their respective Limited Guaranty
instruments dated as of August 5, 1998 (annexed as Exhibits H-1 through H-6,
inclusive, to the Revolving Credit Agreement between Red River Energy, L.L.C.,
as borrower (“Energy”), and Bank of Oklahoma, National Association, as lender,
dated as of August 5, 1998) for the Indebtedness (including the Note) more
particularly described and defined in that certain First Amended and Restated
Revolving Credit Agreement between and among Energy and Red River Field
Services, L.L.C., an Oklahoma limited liability company, as borrowers, and BOK,
as lender, dated as of March 30, 1999, as amended by that certain First
Amendment to First Amended and Restated Revolving Credit Agreement dated as of
even date herewith, for the respective maximum principal amounts therein
specified with the same force and effect as if fully restated herein.

        This Ratification may be executed in multiple counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument dated as of February ___, 2000.

-----------------------------------------------------------------
------------------------------------------------------------------------- Rolf
Hufnagel Janet L. McGehee
-----------------------------------------------------------------
------------------------------------------------------------------------- Robert
E. Davis, Jr. Billy L. Baysinger
----------------------------------------------------------------
-------------------------------------------------------------------------
Stephen J. Vogel Brent A. Biggs (collectively the "Guarantors")